FILED
                             NOT FOR PUBLICATION                             JUL 27 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CARLOS HUMBERTO COLOCHO,                         No. 13-72372

               Petitioner,                       Agency No. A094-228-625

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      Carlos Humberto Colocho, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s order of removal. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings and


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo constitutional claims. Zetino v. Holder, 622 F.3d 1007, 1011-12

(9th Cir. 2010). We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s denial of Colocho’s application

for asylum, where the record does not compel the conclusion that Colocho

established past persecution, see Wakkary v. Holder, 558 F.3d 1049, 1059-60 (9th

Cir. 2009) (mistreatment, including two beatings, did not compel finding of past

persecution), or an objectively reasonable fear of future persecution, see Halim v.

Holder, 590 F.3d 971, 976 (9th Cir. 2009) (fear of future persecution “must be

both subjectively genuine and objectively reasonable” (citation and quotation

marks omitted)).

      Because Colocho failed to meet the lower standard of proof for asylum, it

follows that he has not met the higher standard for withholding of removal. See

Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Substantial evidence also supports the agency’s denial of relief under the

Convention Against Torture, where Colocho failed to show it is more likely than

not he will be tortured by or with the consent or acquiescence of the government of

El Salvador if returned to El Salvador. See Silaya v. Mukasey, 524 F.3d 1066,

1073 (9th Cir. 2008).




                                          2                                     13-72372
      The record does not support Colocho’s contention that the BIA failed to

provide a reasoned explanation for its decision. See Najmabadi v. Holder, 597

F.3d 983, 990 (9th Cir. 2010) (“[The BIA] does not have to write an exegesis on

every contention.” (citation and quotation marks omitted)).

      We lack jurisdiction to review the agency’s discretionary denial of

Colocho’s application for special rule cancellation of removal under the

Nicaraguan Adjustment and Central American Relief Act of 1997 (“NACARA”),

and Colocho fails to present colorable constitutional claims or questions of law that

would invoke our jurisdiction. See 8 U.S.C. § 1252(a)(2)(B), (D); NACARA, Pub.

L. No. 105-100 § 203(b), 111 Stat. 2160 (1997). We do not reach Colocho’s

contentions regarding statutory eligibility for NACARA relief because the agency

did not deny relief on that ground.

      Finally, we lack jurisdiction to review Colocho’s contention that the agency

erred in its discretionary denial of his application for voluntary departure, where he

presents no question of law that would invoke our jurisdiction. See

Corro-Barragan v. Holder, 718 F.3d 1174, 1176-77 (9th Cir. 2013) (this court

retains jurisdiction to review questions of law or constitutional challenges to

denials of voluntary departure, but lacks jurisdiction to review discretionary

denials of such relief).


                                           3                                      13-72372
PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                          4                          13-72372